Citation Nr: 0302587	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  01-06 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1995 to July 
1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which, among other things, granted service 
connection for hemorrhoids and assigned a 10 percent initial 
disability evaluation thereto.  The veteran appeals the 
assignment of a 10 percent rating.

The veteran also appealed the assignment of a 10 percent 
initial rating for post-traumatic headaches and insomnia in 
the notice of disagreement that initiated this appeal.  He 
asserted in his VA Form 9, Appeal to Board of Veterans' 
Appeals, submitted in July 2001, however, that he was only 
pursuing his appeal regarding hemorrhoids.  In March 2002, 
the veteran specifically withdrew his appeal of entitlement 
to a higher initial rating for post-traumatic headaches and 
insomnia.  Therefore, the Board is satisfied that the only 
issue properly before it for adjudication is as set forth on 
the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has internal hemorrhoids with persistent 
bleeding and anal fissures.


CONCLUSION OF LAW

The criteria for a 20 percent initial disability evaluation 
for hemorrhoids have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.16, 4.114, Diagnostic Code 7336 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
November 2000.  The Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claim 
and the responsibilities of the parties in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence.  Furthermore, the 
Board notes that the veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of the veteran's claim.  The veteran was afforded 
the opportunity to testify before an RO hearing officer 
and/or a member of the Board, but declined to do so.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's hemorrhoids have been evaluated under the 
criteria of 38 C.F.R. Section 4.114, Diagnostic Code 7336.  
Under this diagnostic code, a 20 percent evaluation is 
assigned when there is evidence of hemorrhoids, either 
external or internal, with persistent bleeding and with 
secondary anemia or fissures.  A 10 percent evaluation is 
assigned when there is evidence of large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.

The evidence of record shows that the veteran was treated for 
hemorrhoids in service.  Shortly after his discharge from 
service, the veteran required treatment again and complained 
of anal itching, pain and bleeding with bowel movements.  
Upon examination, he was found to have multiple anterior, 
posterior and lateral fissures as well as tenderness.  The 
veteran was assessed as having anal fissures and was 
prescribed medication.

Private treatment records dated in May 2000 reveal complaints 
of recurrent rectal pain with bleeding.  Several internal 
hemorrhoids were palpated and there was internal tenderness.  
Upon external examination, there was erythema and maceration 
of the tissue perianally and in the gluteal cleft.

In February 2001, the veteran reported bleeding with almost 
every bowel movement as well as the presence of painful anal 
tears which were difficult to treat.  Treatment records dated 
in February 2001 show erythema and tenderness in the anal 
region with no evidence of external hemorrhoids or masses.  
Chronic hemorrhoids were assessed by the treating physician.

In April 2002, the veteran reported that he continued to have 
painful hemorrhoids and anal fissures with significant 
bleeding with almost every bowel movement.  He submitted an 
urgent care record showing treatment that month for something 
related to the rectum; however, the handwriting on the record 
is basically illegible.

Additional clinical records dated through August 2002 were 
added to the record before the Board in January 2003.  In 
substance, these records showed impressions of anal fissure 
and a history of anal itching and bleeding with bowel 
movements.  Surgery was contemplated.

Given the evidence as outlined above, the Board finds that 
there is objective medical evidence of the presence of both 
internal hemorrhoids and anal fissures and there is 
subjective evidence of persistent bleeding.  The veteran's 
statements are credible and the medical evidence, although 
the most recent record cannot fully be appreciated, is 
sufficient upon which to base a decision in this matter.  
Accordingly, the Board finds that the criteria for a 20 
percent initial disability evaluation have been met.  This is 
the highest schedular rating provided under this code.  There 
is no indication of loss of sphincter control, stricture of 
the rectum or anus or prolapse of the rectum, and thus no 
other provisions of the schedule that would permit a higher 
rating are for application to these facts.  (See 38 C.F.R. § 
4. 114, Diagnostic Codes 7332-7334 (2002))  There is no 
suggestion in the record that staged ratings are required.

Additionally, the potential application of other various 
provisions of Title 38 of the Code of Federal Regulations has 
been considered, whether or not they were raised by the 
veteran, as required by the holding of the Court in Schafrath 
v. Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his hemorrhoids have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation or that 
he has required periods of frequent hospitalization as a 
result of his hemorrhoids.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Consequently, the Board finds that the 
evaluation assigned in this decision adequately reflects the 
clinically established impairment experienced by the veteran.


ORDER

A 20 percent initial disability evaluation for hemorrhoids is 
granted subject to the laws and regulations governing the 
award of monetary benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

